DETAILED ACTION
This Office Action is in response to Applicant’s application 16/935,147 filed on July 21, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on July 21, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on July 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 10 and 17-80 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0331166 (Cho) and U.S. 2014/0097408 (Kim).
Regarding claim 1 and referring to annotated Figure 3D, Cho discloses a display substrate, comprising; 
a flexible substrate, SUB [0036], the flexible substrate comprising 
a bending region, as annotated,
the bending region having a first groove, as annotated, wherein at least an inner wall of the first groove, as annotated, has a first organic layer, OL [0051],  at least one rib, as annotated, is provided on the first flexible layer, as shown, at a bottom of the first groove, as annotated and shown,
a wiring layer, CL [0051], covers the rib on the first flexible layer, as shown, and the wiring layer has a protrusion, as annotated, and a recession, as annotated, and an orthographic projection of the protrusions on the flexible substrate and an orthographic projection of the rib on the flexible substrate at least partially overlap, as shown.

    PNG
    media_image1.png
    301
    650
    media_image1.png
    Greyscale
Cho does not teach wiring layer has alternating protrusions and recessions.
Kim is directed to wiring improvements for OLED displays.  Kim teaches at Figure 1 and 10 a display with a flexible substrate, 301 [0101], having bending area, BA [0050], which incorporates ribs, IP [0057], and a wiring layer, MW [0057] covering the ribs, as shown, having alternating protrusions, as annotated, and recessions, as annotated, an orthographic projection of the protrusions on the flexible substrate and an 
    PNG
    media_image2.png
    444
    474
    media_image2.png
    Greyscale
orthographic projection of the rib on the flexible substrate at least partially overlap.  
At [0083], Kim teaches that this arrangement increases the surface area of the wiring layer in the bending area and that as a result the stress applied to the wiring layer may be effectively relieved.

    PNG
    media_image3.png
    401
    642
    media_image3.png
    Greyscale
Taken as a whole, the prior art is directed to improvement in wiring in the bending region of a flexible display.  Kim teaches that rib duplication increases the contact area or the wiring in the bending area which provides improved stress relief.  An artisan would find it desirable to configure wiring in the bending area with improved stress relief to reduce the delamination and failure of wires during bending.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein wiring layer has alternating protrusions and recessions as taught by Kim to improve the stress relief in the wires in the bending area as taught by Kim.

    PNG
    media_image4.png
    348
    703
    media_image4.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Cho teaches at annotated Figure 3D an included angle between a side wall and the bottom of the first groove is less than about 90°.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein an included angle between a side wall and the bottom of the first groove is less than about 50° because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 6 which depends upon claim 1 Cho teaches the wiring layer is made from one or more of platinum, ruthenium, gold, silver, molybdenum, chromium, aluminum, tantalum, titanium, or tungsten; and the wiring layer has a single-layer, double-layer or multi-layer structure at [0042].
Regarding claim 7 which depends upon claim 1, Cho teaches and suggests the rib and the first flexible layer are integrally formed from a same material.
Regarding claim 10 and referring to the discussion at claim 1, Cho discloses a method for manufacturing a display substrate, comprising: providing a flexible substrate, SUB [0036], the flexible substrate comprising a bending region, as annotated,; forming a first groove, as annotated, in the bending region, as shown; forming a first flexible layer, OL [0051], on at least an inner wall, as annotated, of the first groove, as shown; forming at least one rib, as annotated, on the first flexible layer at a bottom of the first groove, as shown; and forming a wiring layer, CL [0051], that covers the rib on the first flexible layer, as shown, so that the wiring layer is formed with a protrusion, as annotated, and recession, as annotated, and an orthographic projection of the protrusion on the flexible substrate and an orthographic projection of the rib on the flexible substrate at least partially overlap, as shown.
Cho does not teach that the wiring layer is formed with alternating protrusions and recessions.
Kim teaches that forming the wiring layer with alternating protrusions and recessions increases the contact area with the underlying material and is effective at stress relief.
An artisan would find it desirable to improve stress relief of the finished device.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 10 so that the wiring layer is formed with alternating protrusions and recessions as taught by Kim to improve the stress relief as taught by Kim.
Regarding claim 17 at Figure 2, Cho teaches and suggests a display panel, comprising the display substrate according to claim 1 when modified by the teachings of Kim as discussed at claim 1.
Regarding claim 18 which depends upon claim 17, Cho teaches at annotated Figure 3D above an included angle between a side wall and the bottom of the first groove is less than about 90°.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 17 wherein an included angle between a side wall and the bottom of the first groove is less than about 50° because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claims 3-5, 8-9, 11-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 the prior art does not disclose the device of claim 1, wherein a planarization layer is provided on the wiring layer, at least one second groove is provided in the planarization layer at a side of the planarization layer away from the flexible substrate, and an orthographic projection of the second groove on the flexible substrate and the orthographic projection of the rib on the flexible substrate at least partially overlap.
Claim 4 depends upon claim 3 and is allowable on that basis.
Regarding claim 5 the prior art does not disclose the device of claim 1, wherein the first flexible layer is made from a second polyimide photoresist.
Regarding claim 8 the prior art does not disclose the device of claim 1, wherein: the rib and the first flexible layer are formed separately from different materials, and the rib is made from SiNx and/or SiOx.
Regarding claim 9 the prior art does not disclose the device of claim 1, wherein, in the first groove, the first flexible layer is made from a second polyimide photoresist; the wiring layer is made from one or more of platinum, ruthenium, gold, silver, molybdenum, chromium, aluminum, tantalum, titanium, or tungsten; and the planarization layer is made from polyimide (PI).
Regarding claim 11 the prior art does not disclose the method of claim 10, further comprising: forming a planarization layer having at least one second groove on the wiring layer, wherein the second groove is formed in the planarization layer at a side of the planarization layer away from the flexible substrate, and an orthographic projection of the second groove on the flexible substrate and the orthographic projection of the rib on the flexible substrate at least partially overlap.
Claims 12-14 depend directly or indirectly on claim 11 and are allowable on that basis.
Regarding claim 15 the prior art does not disclose the method of claim 10, wherein the steps of forming a first groove in the bending region, forming a first flexible layer on at least an inner wall of the first groove, and forming at least one rib on the first flexible layer at a bottom of the first groove, further comprise: forming a buffer layer, a first insulating layer, a second insulating layer and an interlayer insulating layer in sequence on the flexible substrate; forming the first groove in the bending region, the first groove exposing the flexible substrate; coating a second polyimide photoresist so that the second polyimide photoresist covers the interlayer insulating layer and the flexible substrate exposed by the first groove, exposing and developing the second polyimide photoresist to form the first flexible layer with a third groove in the first groove; and forming an inorganic material layer on the first flexible layer through a patterning process, the inorganic material layer comprising the at least one rib.
Claim 16 depends upon claim 15 and is allowable on that basis.
Regarding claim 19 the prior art does not disclose the device of claim 17, wherein a planarization layer is provided on the wiring layer, at least one second groove is provided in the planarization layer at a side of the planarization layer away from the flexible substrate, and an orthographic projection of the second groove on the flexible substrate and the orthographic projection of the rib on the flexible substrate at least partially overlap.
Regarding claim 20 the prior art does not disclose the device of claim 18, wherein the first flexible layer has a third groove in the first groove, and the wiring layer has a fourth groove in the third groove, and the planarization layer has the second groove in the fourth groove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893